Citation Nr: 1241164	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-29 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel




INTRODUCTION

The Veteran had active service from October 1970 to October 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee, denying the claim currently on appeal.

The Veteran has asserted that he is not employable by reason of his service-connected bilateral hearing loss.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In light of Rice, a claim for TDIU has been added to this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim to an initial compensable rating for bilateral hearing loss.

The Veteran was last given a VA audiological examination in March 2009 and underwent a hearing examination in September 2010 at the VA medical center.  In the June 2011 statement submitted by the Veteran's representative, it is contended that the Veteran's noncompensable rating does not accurately reflect his current disability.   

In this particular case, the March 2009 VA audiological examination is too remote in time to address the current severity of the Veteran's service-connected bilateral hearing loss.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Furthermore, a remand is also necessary to obtain outstanding VA medical records. The record reflects that the Veteran was receiving periodic treatment at the VA through September 2010.  Because it appears that there may be outstanding VA medical records dated after September 2010 that may contain information pertinent to his claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

Lastly, with respect to the Veteran's claim for a TDIU rating, the Board finds that this claim is also inextricably intertwined with his pending increased rating claim. The TDIU claim cannot be reviewed while those pending claims remain unresolved. Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's increased rating claim.  Moreover, because the Veteran has not yet undergone a VA examination with respect to his TDIU claim, the Board finds that, on remand, his VA audiological examination should ascertain the impact of his service-connected bilateral hearing loss.  Furthermore, if the RO determines, on remand, that service connection is warranted for any additional disability, the impact of that disability on the Veteran's unemployability should also be addressed.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain any of the Veteran's outstanding VA treatment records dated from September 2010 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the appellant's claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2. After obtaining any available treatment records, the Veteran should be scheduled for a new VA audiological examination to determine the current level of severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed. All necessary testing should be provided.

The examiner should write a comprehensive report discussing the current severity of the Veteran's bilateral hearing loss, with particularity to the criteria for the appropriate diagnostic code. 

Furthermore, the examiner should also specifically comment on the effects of the Veteran's bilateral hearing loss on his occupational functioning and daily activities.  The examiner should opine as to whether the Veteran's service-connected disability renders him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions, evidence of record, and the Veteran's lay statements.

3. The AMC/RO should schedule the Veteran for a TDIU examination with a medical professional, with appropriate expertise. The VA claims file and a copy of this Remand must be made available in conjunction with the examination. The examiner should indicate in the report whether the claims file has been reviewed. Any tests and studies are to be conducted. The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's service-connected disabilities (bilateral hearing loss, multiple sclerosis with bladder dysfunction, and tinnitus), either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. Additionally, in rendering the opinion, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities. A report of the VA examination with the requisite medical opinion should be associated with the VA claims file. This report must be typed.

4. Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).


5. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated. If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


